United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, NATIONAL DISASTER MEDICAL
SERVICES, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0754
Issued: March 6, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 26, 2018 appellant filed a timely appeal from a November 17, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the November 17, 2017 decision, OWCP received additional evidence and
appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure provides: “the Board’s
review of a case is limited to the evidence in the case record that was before OWCP at the time of its final decision.
Evidence not before OWCP will not be considered by the Board for the first time on appeal. 20 C.F.R. § 501.2(c)(1).
Thus, the Board is precluded from reviewing this additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has established an injury causally related to the accepted
June 20, 2017 employment incident.
FACTUAL HISTORY
On October 9, 2017 appellant, then a 63-year-old administrative assistant, filed a traumatic
injury claim (Form CA-1) alleging that on June 20, 2017, while in the performance of duty, she
experienced cramping muscles in the ankles, legs, and feet as a result of working outside, helping
to unload equipment for disaster training on a hot and humid day. She stopped work on the date
of injury and returned the next day.
In a development letter dated October 11, 2017, OWCP advised appellant of the factual
and medical deficiencies of her claim. It informed her of the evidence necessary to establish her
claim and provided a questionnaire for her completion regarding the circumstances of the injury.
OWCP afforded appellant 30 days to respond.
In an October 16, 2017 statement, appellant noted that, on June 20, 2017, she began
working outdoors at 7:00 a.m., helping to unload containers weighing from 10 to 500 pounds in
temperatures over 90 degrees with high humidity. Her legs began to cramp and became so severe
that she could not walk properly. Appellant related that she informed her supervisor and was taken
by ambulance to a local hospital. She indicated that she had not sustained any other injury between
the date of injury and the dates it was first reported to a supervisor and a physician, and that she
had not experienced any similar disability or symptoms before the injury.
OWCP also received a copy of a June 20, 2017 authorization for examination and/or
treatment (Form CA-16) issued by the employing establishment. It noted that appellant had a heatrelated illness that day and authorized necessary medical treatment. In an attached attending
physician’s report (Part B of the Form CA-16) dated June 20, 2017, Dr. Vinit V. Patel, who
practices emergency medicine and dehydration, noted a history that appellant had been working
outside when she became dehydrated and weak. He advised that her laboratory work was normal.
Appellant was treated with intravenous hydration and discharged that day. Dr. Patel recommended
that appellant return to light-duty work on June 22, 2017. In response to the question of whether
he believed her condition was caused or aggravated by an employment activity, Dr. Patel checked
a box marked “no.”
OWCP subsequently received a second report dated June 20, 2017, wherein Dr. Patel noted
appellant’s complaints of heat exhaustion, and that she told him that she had been working outside
and became overheated, with cramping in her legs and feet. On examination, Dr. Patel advised
that all systems were normal, apart from leg cramps. He diagnosed dehydration and assessed her
with weakness. Dr. Patel advised that the condition was not work related and discharged appellant
to follow up with her personal physician.
By decision dated November 17, 2017, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish that her condition was caused or aggravated by the
accepted June 20, 2017 employment incident.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether fact of injury has been established. First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged. Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.6 An employee may establish that the employment
incident occurred as alleged, but fail to show that his or her condition relates to the employment
incident.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.8 Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the employee’s diagnosed condition and compensable
employment factors.9 The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to the accepted June 20, 2017 employment incident.

3

Supra note 1.

4

D.J., Docket No. 19-1301 (issued January 29, 2020); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

Id.

6

F.H., Docket No. 18-0869 (issued January 29, 2020).

7

See K.N., Docket No. 18-1540 (issued January 7, 2020); John J. Carlone 41 ECAB 354, 356-57 (1989).

8

T.H., Docket No. 19-0599 (issued January 28, 2020).

9

K.C., Docket No. 18-0529 (issued January 21, 2020).

10

D.J., supra note 4.

3

Dr. Patel’s reports dated June 20, 2017 indicated that he did not believe that appellant’s
dehydration was caused or aggravated by an employment activity. As such, these reports negate
causal relationship and are insufficient to establish the claim.11
As the case record does not contain rationalized medical evidence sufficient to establish
causal relationship between the accepted employment incident and appellant’s diagnosed
conditions, the Board finds that she has not met her burden of proof.12
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established an injury causally related to the accepted
June 20, 2017 employment incident.

11

T.W., Docket No. 19-0677 (issued August 16, 2019).

12

The case record contains a form for authorization for examination and/or treatment (Form CA-16) executed by
the employing establishment on June 4, 2015. The Board notes that where an employing establishment properly
executes a Form CA-16 which authorizes medical treatment as a result of an employee’s claim for a work-related
injury, the Form CA-16 creates a contractual obligation, which does not involve the employee directly, to pay for the
cost of the examination or treatment regardless of the action taken on the claim. See Tracy P. Spillane, 54 ECAB
608 (2003). The period for which treatment is authorized by a Form CA-16 is limited to 60 days from the date of
issuance, unless terminated earlier by OWCP. See 20 C.F.R. § 10.300(c).

4

ORDER
IT IS HEREBY ORDERED THAT the November 17, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 6, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

